Citation Nr: 0948976	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-19 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's private medical treatment on July 24, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
February 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 
decision by the Department of Veterans Affairs (VA) Medical 
Center in Tampa, Florida, that denied the Veteran's claim of 
entitlement to medical expense reimbursement.  A 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO was held in October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the central issue in this case is 
whether the Veteran's treatment at a private medical facility 
on July 24, 2006, met the requirements for reimbursement.  
Specifically, this case turns on the issues of whether VA 
facilities were feasibly available to the Veteran and an 
attempt to use them beforehand would have been hazardous to 
life or health, and, if not, whether the Veteran was at any 
point during his treatment that date, including prior to his 
cardiac catheterization, medically stable such that he could 
have been transferred to a VA medical facility.

The Board notes that a brief opinion from a VA chief medical 
officer, dated August 2007, appears to indicate that VA 
facilities were available to the Veteran, and that this was 
the reason for the denial of reimbursement for these medical 
expenses.  However, the Board finds that this opinion was not 
based on all the available medical evidence.  Specifically, 
the Board notes that the Veteran works as a nurse in an 
emergency room, and has indicated that, in his opinion, his 
medical condition was an emergency situation for which, 
driving an hour to the closest VA medical facility would have 
been hazardous to his health.  This opinion does not appear 
to have been taken into consideration.

Further, according to the Veteran's testimony before the 
undersigned Veterans Law Judge in October 2009, he was seen 
at this same private emergency room the week prior to July 
24, 2007, for similar symptoms, and had been treated 
subsequently at a VA medical facility.  A review of the 
medical records in the Veteran's claims file shows only 
minimal records from the Veteran's July 24, 2007, 
hospitalization, no records from the Veteran's 
hospitalization a week prior, and no records from any VA 
medical facility showing treatment for any cardiac condition.  
As the Board finds these records are important to the 
adjudication of the Veteran's claim, they must be associated 
with the Veteran's claims file.

In light of the above, the Board finds that this claim must 
be remanded in order that the identified records may be 
associated with the Veteran's claims file, and an opinion can 
be rendered based on all the relevant evidence of record.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

        1.  Obtain any outstanding private 
treatment records from Brandon Regional 
Medical Center and the Brandon Cardiology 
Clinic from July 2006, and all VA 
treatment records for July 2006. 

2.	After obtaining the above-cited records, 
the evidence 
must be reviewed by a physician to determine 
whether VA facilities were reasonably 
available, and whether an attempt to use 
them beforehand would have been hazardous to 
life or health, and if so, at what point, if 
any, the Veteran was medically stable enough 
to effect a transfer to a VA facility after 
his initial treatment on July 24, 2006.  
This opinion must include a discussion of 
the Veteran's medical opinion as an 
emergency room nurse, and the distance 
between Brandon Regional Medical Center and 
the next closest available VA facilities at 
which the Veteran could have been treated.  
A review of all the evidence is required.  A 
rationale for any opinion offered is 
requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
clams file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.
        
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the Veteran's claim.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


